Citation Nr: 0517142	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  96-41 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1979.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In February 2001, the Board remanded this case to the RO for 
further development.  The veteran was present at a Board 
hearing held at the RO in October 2004 before the undersigned 
Veterans Law Judge.  A transcript (T) of the hearing has been 
associated with the claims file.


FINDING OF FACT

The competent evidence shows that an acquired psychiatric 
disability including a psychosis was not manifested during 
service, and that a psychosis was not manifested within one 
year after separation from service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active military service, and a psychosis may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show a psychiatry evaluation 
during the veteran's hospitalization in January 1979 for mild 
venous insufficiency of the left lower limb led to an 
impression of a somewhat passive aggressive personality type.  
The report of mental status evaluation showed the impression 
of no significant mental illness. A separation medical 
examination in June 1979 showed a normal psychiatric status.  
There was no elaboration from the veteran's notation of 
history of nervous trouble.  

The initial VA examination in 1980 and subsequent VA 
examination in 1981 are unremarkable regarding a psychiatric 
disorder, as are the contemporaneous private treatment 
records.  A VA clinician opined in 1983 that the veteran's 
symptoms regarding a venous disorder were clearly out of 
proportion to the degree of disability.  

The veteran's first VA hospitalization in May 1983 for care 
of venous thrombosis contained a psychiatric evaluation 
showing an impression of passive dependent personality 
disorder and malingering probably related to an impending 
change in disability benefits.  The report of an extended 
period of VA hospitalization that began in May 1983 shows the 
final psychiatric diagnoses were adjustment disorder with 
dysphoria and mixed personality disorder with dependent, 
histrionic and borderline features.  

According to the hospital summary, the veteran's complaints 
included combat-related nightmares and distress over the 
drug-related death of his best friend in Korea.  He reported 
his previous psychiatric history consisted of having had one 
or two brief visits with a psychologist while stationed in 
Korea.  

The psychiatric diagnoses reported during a VA 
hospitalization in September 1983 were mixed personality 
disorder with dependent, histrionic, and borderline features, 
and history of malingering.  Psychiatric treatment is not 
reported in subsequent VA and private records through the 
early 1990's.

The report of the veteran's VA hospitalization in February 
1995 contains no reference to a psychiatric disorder.  The 
report of a VA hospitalization during April 1995 shows he 
complained of depression and suicidal ideation.  He gave a 
history of two previous psychiatric hospitalizations in the 
previous 10 years and being diagnosed with depression and 
substance abuse.  Regarding his military history it was noted 
he did not see any active combat.  The psychiatric diagnoses 
were bipolar disorder, depressed, with psychosis, and 
cocaine, cannabis and alcohol dependence.  The diagnosis of 
schizoaffective disorder, also reported during VA 
hospitalization that began in July 1995, was consistently 
shown in subsequent VA medical records.

The report of the August 2003 psychiatry examination shows 
the veteran stated his first psychiatric contact was with a 
psychologist while stationed in Korea for what he recalled 
were depressive feelings and frustration over what he 
perceived was unfair treatment of his condition.  The 
examiner noted the prevailing diagnosis was schizoaffective 
disorder and chronic alcohol and cocaine dependence, although 
at times bipolar disorder is noted as an alternative 
diagnosis.  The assessment was schizoaffective disorder, 
bipolar type, and alcohol and cocaine dependence in 
remission.  

The examiner stated that the veteran had severe psychological 
problems that were first confronted in the military following 
the drug overdose death of a close friend and that in spite 
of the polysubstance abuse a clear picture emerged at that 
time consistent with the presence of psychosis.  The examiner 
felt the best diagnosis was schizoaffective disorder, bipolar 
type, that was believed to have started in the service.  The 
examiner noted the record reviewed consisted of VA reports 
that began with a report of hospitalization in May 1983.  

The examiner's addendum in April 2004 noted that the previous 
conclusion was based on information the veteran had provided 
and that an evaluation in January 1979 concluded he showed 
strong features of hypochondriasis and secondary gain, with 
no mention of psychosis at that time.  The examiner stated 
this casted a different light on the veteran's psychiatric 
problems because the present schizoaffective disorder was 
first documented in June 1995.  Therefore, the examiner 
stated, it was not likely that the present psychotic disorder 
evolved from or is related to the findings in 1979 when the 
veteran was in active service.  The examiner stated further 
that it was also unlikely that the veteran would have 
developed this psychosis within a year of his discharge from 
the service.

At the Board hearing in October 2004, the veteran recalled 
that he had no psychiatric problems before he entered 
military service and that his problems began during service 
when he was hospitalized after a leg injury that never went 
away.  He felt he was treated differently for the remainder 
of his military service and was nervous, depressed and 
anxious but did not seek help then or for many years 
thereafter and he self medicated before finally seeking help 
(T 2-6). 


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service of at least 90 days, service 
connection may be granted for a psychosis if manifested to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to the issue on appeal 
because the veteran's claim was received before November 9, 
2000, the effective date of the new law, and pending on the 
date of enactment.  See for example Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the February 1996 rating decision, the 
April 1996 Statement of the Case (SOC), and the July 1996, 
July 1999 and June 2004 Supplemental Statements of the Case 
(SSOC) cite the law and regulations that are applicable to 
the appeal and explain why the RO denied the claim.  The 
recent SSOC set forth the text of the VCAA regulations.  

In addition, in July 2003 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letters advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the timing of the July 2003 VCAA notice letter 
was sent after the initial RO adjudication of the veteran's 
claim, and thus it technically does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  However, the CAVC in Pelegrini II has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  He has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  He also had RO 
and Board hearings.  Therefore, notwithstanding Pelegrini II, 
to decide the appeal at the present time does not result in 
prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant did not contain the "fourth 
element," in a verbatim statement, the Board finds that the 
veteran did have actual notice of the obligation to submit 
all relevant evidence to VA.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  The veteran has 
been afforded a VA examination in connection with his claim.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on his behalf.  Adjudication 
of the claim may proceed, consistent with the VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).



In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has a 
current diagnosis of an acquired psychiatric disability 
identified as schizoaffective disorder.  He does not satisfy 
the other requirements for prevailing on a claim for service 
connection.  

In this regard, there is some evidence that he was evaluated 
for psychiatric reasons during service.  However, a VA 
psychiatry specialist reviewed the veteran's service medical 
records in addition to the substantial amount of post service 
information in the claims file and expressed an opinion that 
discounted any relationship between the veteran's military 
service and the later developing acquired psychiatric 
disability.  Absent from the record is any competent medical 
opinion relating the schizoaffective disorder to the 
veteran's period of military service or that it was 
manifested during the first post service year.  

The veteran is a lay person who has expressed an opinion 
relating his psychiatric disability to his military service.  
However, he is not competent to address causation or etiology 
of his disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinion of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The final VA medical opinion is deemed competent and highly 
probative as it was based on a review of the entire record as 
well as examination of the veteran.  It is significant that 
the VA examiner changed his opinion after having reviewed the 
record in its entirety rather than continuing the initial 
opinion that had been rendered based upon an incomplete 
record.  The examiner also provided a rationale to support 
the revised opinion that elaborated upon the relevant facts 
that warranted the revision and the conclusion that it was 
unlikely that his present psychiatric disability had its 
inception in service or alternatively that it was manifested 
during the first post service year.  In essence, the 
conclusion was that the symptoms reported in service had no 
relationship to the acquired psychiatric disorder shown well 
after service.

Thus the Board is unable to conclude that the examiner did 
not accord all relevant evidence in the case careful 
consideration in formulating the final opinion.  The examiner 
was fully aware of the information contained in the service 
medical records and the relevant medical history after 
service.  Unfortunately the final opinion does not favor the 
claim, and the record does not contain any other competent 
opinion that would serve to diminish the substantial 
probative weight accorded the recent VA opinion in this case 
or permit the Board to reasonably question the conclusion.  
Nor has the existence of such evidence been brought to the 
Board's attention. 

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for an acquired 
psychiatric disability.   



ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


